Citation Nr: 1429174	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  12-00 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an initial compensable rating for chronic rhinitis.

2. Entitlement to an initial compensable rating for plantar fasciitis in the left foot.

3. Entitlement to an initial compensable rating for plantar fasciitis in the right foot. 

4. Entitlement to an initial compensable rating for chronic left ankle strain.

5. Entitlement to an initial compensable rating for chronic right ankle strain.

6. Entitlement to an initial compensable rating for eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for all of the disabilities on appeal and assigned each of them a 0 percent (noncompensable) disability rating.

In July 2012, the Veteran appeared at a hearing before the undersigned at the RO.  A transcript of that hearing is in the claims file.

The issues of entitlement to initial compensable disability ratings for eczema and for right and left ankle disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the record at the hearing in July 2012, prior to the promulgation of a decision, the Veteran withdrew his claims for increased disability ratings for chronic rhinitis and for plantar fasciitis in both his right and left feet.


CONCLUSION OF LAW

The criteria for dismissal of the claims for increased disability ratings for chronic rhinitis, plantar fasciitis in the left foot, and plantar fasciitis in the right foot, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Claims Withdrawn

An appeal may be withdrawn on the record at a hearing.  Withdrawal of an appeal may be made by the Veteran.  38 C.F.R. § 20.204.

On the record at the Board hearing in July 2012, the Veteran stated that he wished to withdraw all claims on appeal with the exception of those for compensable disability ratings for eczema and for the left and right ankles. 

As there remains no allegation of error of fact or law for appellate consideration with respect to these claims, the Board does not have appellate jurisdiction to review them.  38 U.S.C.A. § 7105.


ORDER

The appeal of the claim of entitlement to an initial compensable rating for chronic rhinitis is dismissed.

The appeal of the claim of entitlement to an initial compensable rating for plantar fasciitis of the left foot is dismissed.

The appeal of the claim of entitlement to an initial compensable rating for plantar fasciitis of the right foot is dismissed.


REMAND

At the hearing in July 2012, the Veteran testified that his right and left ankle disabilities had worsened since the most recent VA examination in 2009.  The Veteran also reported that he was being treated for his ankle disabilities at the Albuquerque VA Medical Center, and prior to beginning this treatment he had been treated by Dr. Sanchez.  Based on this information, it appears there are relevant VA and private treatment records outstanding that should be incorporated in the claims file on remand.

When a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA may be required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Ardison v. Brown, 6 Vet. App. 405, 407.  The Veteran testified that symptoms of eczema on his hands were worse in the winter.  These symptoms were not noted at the time of the July 2009 VA examination.  There also appear to be relevant outstanding treatment records with respect to his skin disability.

Accordingly, the case is REMANDED for the following action:


1. Ask the Veteran to identify all sources of treatment or evaluation he has received for his ankle and skin disabilities and to provide any releases necessary for VA to secure records of such treatment or evaluation.  Obtain the complete records of all such treatment and evaluation from all identified sources, to specifically include the most current VA treatment records possible.

2. Schedule the Veteran for a VA examination to determine the current severity of his ankle disabilities, to include range of motion testing and an opinion as to the additional limitation of motion (expressed in degrees) due to pain, weakness, easy fatigability, incoordination, and flare-ups.

The examiner is advised that the Veteran is competent to report limitations during flare-ups.

The claims file should be provided to the examiner for review.

3. Schedule the Veteran for a VA dermatological examination during an active phase of his eczema (between November and January) to allow for a thorough evaluation of the severity of his skin problems during the worst of his symptoms.

The claims file should be provided to the examiner for review.

4. If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


